DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11, 18, and 24 are objected to because of the following informalities:
In claim 11, line 3, “a plurality testing delay times” should read --a plurality of testing delay times--.
In claim 18, line 1, “A method for dividing signal” should read --A method for dividing a signal--.
In claim 24, line 2, “a plurality testing delay times” should read --a plurality of testing delay times--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 18, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al (USPAP 2009/0167441).
	Regarding claim 1, Song’s Fig. 6 shows a signal divider, comprising:

a signal generating circuit (630), coupled to the dividing circuit, for generating an injection signal (V-CTR) to the dividing circuit;
wherein the dividing circuit is arranged to generate the output oscillating signal with a
predetermined phase (the same phase as CLK_REF) according to the injection signal and the first input oscillating signal (since they are all part of the same phase locked loop that works to align the phase of the dividing circuit’s output to the phase of the clock reference input).
	As to claim 4, Song’s Fig. 6 shows the signal divider of Claim 1, wherein the injection signal is a pulse signal with a pulse width (since it’s a control voltage that can be turned on and off), and the pulse width is not greater than a period of the output oscillating signal (since it’s part of a feedback loop its pulse width is inherently shorter than the period of the feedback signal’s period so as not to cause erroneous operation).
	As to claim 5, Song’s Fig. 6 shows The signal divider of Claim 1, wherein the injection signal (V-CTR) is arranged to pull a voltage level (by switching on/off the transistors in divider 670) of the output oscillating signal to a reference voltage level of the dividing circuit (i.e., the reference potentials coupled to the transistors of divider 670 and powering said divider).
	As to claims 18 and 25, these claims are rejected for the same reasons as claims 1 and 5.

Allowable Subject Matter
Claims 2, 3, 6-12, and 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849